             Case 2:20-cv-00783-JAD-BNW Document 13 Filed 10/29/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Herbert Dewayne Wesley,                                Case No.: 2:20-cv-00783-JAD-BNW

 4             Petitioner                               Order Granting Unopposed Motion for
                                                        Extension of Time to File First Amended
 5 v.                                                                   Petition

 6 Jerry Howell, et al.,                                              [ECF No. 12]

 7             Respondents

 8

 9            Petitioner Herbert Dewayne Wesley petitions for habeas relief from his 2019 amended

10 judgment of conviction on two counts of first-degree murder with the use of a deadly weapon

11 and one count of robbery with the use of a deadly weapon.1 Wesley moves for additional time to

12 file a counseled first amended petition because Wesley's prior counsel's legal files do not appear

13 to be complete and because hearings in other cases and treatment for a back injury consumed the

14 available time.2 The motion is unopposed. Good cause appearing,

15            IT IS ORDERED that the Unopposed Motion for Extension of Time [ECF No. 12] is

16 GRANTED. Petitioner's deadline to file first amended petition for writ of habeas corpus is

17 extended to January 4, 2021.

18            Dated: October 29, 2020

19                                                          _________________________________
                                                            U.S. District Judge
20

21

22

23   1
         ECF No. 6.
     2
         ECF No. 12.
